(For digest see Buncombe County v. Hood, Comr. of Banks, ante, 792.)
This action was begun in the General County Court of Buncombe County, on 14 September, 1931. After the complaint was filed, and in apt time, the defendant, the Southern Surety Company of New York, filed its petition in said court for the removal of the action from said General County Court to the District Court of the United States for the Western District of North Carolina, for trial.
The action was heard by the judge of the Superior Court of Buncombe County, on the appeal of the defendant, the Southern Surety Company of New York, from the order of the judge of the General County Court of said county, denying its petition for the removal of the action from said County Court to the District Court of the United States for the Western District of North Carolina, for trial.
From judgment reversing the order of the judge of the General County Court, and ordering the removal of the action in accordance with the petition of the defendant, the Southern Surety Company of New York, the plaintiffs appealed to the Supreme Court.
The question presented by this appeal is identical with that presented by the appeal in Buncombe County v. Hood, Commissioner of Banks, and UnitedStates Guarantee Company, ante, 792. The judgment is
Affirmed.